Hinl, P. J.
(dissenting). The Mohawk River, at Movable Dam No. 7, as well as at most other places, is navigable and a public highway. The dam, which looks like a bridge, was erected by the State to further and promote the use of the river as a highway and Barge Canal. The platforms attached to each of the aprons or gates form a continuous walk from the northerly to the southerly shore, except for spaces of ten or twelve inches between each of the nineteen gates, and in the interest of safety railings had been constructed along the downstream side of the walk so that a pedestrian would be protected from the danger of falling. The narrow ten or twelve inch openings presented no hazard. Opposite the two abutments there were no gates. These two spaces of eleven feet in length were bridged by two planks, held together by cleats, more than eleven feet in length and at least twenty inches wide, but with no railing on the downstream side. These two planked connections made a continuous walk from one bank to the other. The gates at the northerly and southerly ends were open and the public for a long time had used these facilities in crossing the river. Plaintiff’s intes*14tate iell into the river at a point where the walk had no rail. The State was liable. (Hynes v. N. Y. C. R. R. Co., 231 N. Y. 229; Ehret v. Village of Scarsdale, 269 N. Y. 198; cf. Tymon v. M. L. S. Construction Co., 262 N. Y. 161; Keenan v. Lawyers Mortgage Co., 280 N. Y. 525.)
We may imagine a somewhat similar structure over a public street with steps approaching the cat-walk at each end, erected to permit employees to care for a lighting system, or other municipal purpose, but used generally by the public to pass from one side of the street to the other. The municipality would be liable for damages resulting from failure to provide proper railings. It is urged that “ the law enforces the reasonable expectations arising out of conduct, relations and situations.” (Pound’s Introduction to the Philosophy of Law, p. 189; Cardozo’s The Growth of the Law, p. 102.)
I favor reversal.
Ceapser, Bliss, Hefferhait and Schenck, JJ., concur in Per Curiam opinion; Hill, P. J., dissents, in an opinion.
Judgment affirmed, without costs.